Per Cur.
As to the word debt in the render of the judgment, it may be rejected as surplusage.
Two reasons were assigned for quashing the execution. 1st. Because it was issued before the expiration of the time allowed by law where the defendant has freehold security. 2d. That the justice issued it after an appeal prayed and agreed to by the justice. For these reasons the court set aside the execution; but it appearing the defendant below prayed an appeal, which was granted by the justice, the court said they would not affirm or reverse the judgment until the appeal was legally determined.
Cited in Meeker v. Potter, 2 South. 588.